DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 03/18/2022, with respect to the objection to claim 18 and the rejection of claim 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The objection to claim 18 and the rejection of claim 2 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pg. 7, filed 03/18/2022, with respect to the rejection of claim 18 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection of claim 18 under 35 U.S.C. 103 has been withdrawn. However, upon further consideration, a new ground of rejection is made.
Applicant’s arguments, see pg. 6-7, filed 03/18/2022, with respect to the rejection of claims 1-6 and 8-17 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
The Applicant explains that amended claim 1 now recites that “the shell fine particle dispersion liquid does not contain a surfactant”. The Applicant argues that Ikami teaches away from this feature, citing that Ikami discloses “aggregating the base microparticles in a base microparticle suspension, in a presence of a non-ionic surfactant” (Abstract, [0013], Claim 1). The Applicant also argues that Ikami teaches away from toners produced without a surfactant, citing paragraphs [0005]-[0007] for support. Therefore, the Applicant concludes that Ikami cannot be properly combined with the other references to support an obviousness rejection.
However, even though Ikami teaches that the particle size distribution of the toner tends to be poorer when no surfactants are used, Ikami also teaches, in the same paragraph, that the storage stability of the toner is impaired when surfactants are used ([0005]). Therefore, Ikami recognizes both the advantages and disadvantages of using a surfactant, and does not solely teach away from toners used without a surfactant.
Specifically, Ikami teaches a method for producing a toner using a binder resin that includes anionic groups. In doing so, allows for reducing, or even eliminating, the amount of the surfactant used in the aggregate production process ([0014]). The preferably has hydrophilic groups ([0022]). A binder resin having hydrophilic groups allows obviating the need for including a surfactant during emulsion preparation. Examples of the hydrophilic groups include cationic groups, such as quaternary ammonium groups, quaternary ammonium salt-containing groups, amino groups, and phosphonium salt-containing groups, and anionic groups, such as carboxyl groups and sulfonic acid groups ([0022]). The binder resin used in the present invention preferably includes anionic groups. The presence of the anionic groups allows avoiding or curbing the use of a surfactant during the producing of a base microparticle suspension ([0023]). 
An example of a binder resin having anionic groups include polyester resins, having an acid value of from 0.5 to 40 mgKOH/g ([0024]). A lower acid value than the above ranges entails a smaller amount of reaction with a neutralizer, such as sodium hydroxide, that is added as a dispersion stabilizer. As a result, emulsification may be stabilized and a stable slurry may not be obtained ([0024]). Therefore, the need for a surfactant is determined by the anionic groups present in the binder resin.
Therefore, even though Ikami does teach the use of a non-ionic surfactant in the examples of the base microparticle suspension, Ikami still teaches that it is possible to produce a toner having improved storage stability without the use of a surfactant, by using a polyester binder resin containing anionic groups. 
According to the MPEP, a reference is relevant for all that it teaches. In re Heck, 216 USPQ 1038, 1039 (Fed. Cir. 1983). "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co. Inc. v. Biocraft Laboratories Inc., 10 USPQ2d 1843, 1846 (Fed. Cir. 1989) (quoting In re Lamberti, 192 USPQ 278, 280 (CCPA 1976)).
Accordingly, the rejection of claims 1, 3-6 and 8-17 under 35 U.S.C. 103 as previously presented in the last Office action, is upheld along with the teachings from the discussion above.
Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3-6, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikami et al. (US 2010/0248115 A1), in view of Maric et al. (US 7,297,459 B2), and further in view of Shin et al. (US 2009/0061334 A1).

Ikami teaches a method for producing a toner by aggregating and fusing base microparticles whose main component is a binder resin including an anionic group. The method generally relates to first preparing a suspension of the base microparticles, then producing an aggregate by aggregating the base microparticles in the base microparticle suspension in the presence of a nonionic surfactant such that a surface tension of the aqueous solution is not lower than 45 mN/m, next producing base particles by fusing the base microparticles in the aggregate, and finally producing a toner using the base particles ([0008]). When the surface tension is at least 45 mN/m, it is possible to curb drops in a glass transition temperature (Tg) of the base particles and the toner, and obtain a toner having excellent storage stability and size distribution ([0013]). The use of a binder resin with anionic groups allows for reducing the amount of the surfactant used in the aggregate production process. The self-dispersibility of the binder resin is exploited through the formation of a salt structure that results from neutralizing the anionic groups of the binder resin. This allows stabilizing the dispersion state of the binder resin or the aggregate while avoiding or curbing the use of surfactants and/or polymeric dispersants, which prevents problems derived from residual surfactant or the like ([0014]). The binder resin including anionic groups is preferably a polyester resin. The polyester resin can be either crystalline or non-crystalline ([0024]), or a combination thereof ([0022], resins can be used alone or in combination). Polyester resins are superior in that they are transparent, are sufficiently colorless so as not to compromise toner image hue, and are excellent in terms of charge stability and image quality ([0025]).
The toner contains a wax release agent that is added to improve the fixability of the toner to the recording medium ([0029]). Examples of the wax release agent include ester waxes and hydrocarbon waxes. Specific examples include polyolefin waxes such as low-molecular weight polyethylene, low-molecular weight polypropylene, petroleum waxes such as paraffin wax, and synthetic waxes such as Fischer-Tropsch waxes. These waxes can be used alone or in combination ([0030]).
The base particle suspension and the charge control resin microparticle suspensions are mixed, to cause the charge control resin microparticles to adhere to the surface of the base particles ([0078]). In other words, the charge control resin microparticles “encapsulate” the core particles. The base microparticle suspension is prepared by emulsifying the resin solution and the aqueous medium, after which the organic solvent component is removed by evaporation to prepare a suspension where the base microparticles are dispersed in the aqueous medium. The aqueous medium may be water, or a liquid mixture of water and an organic solvent compatible with water. An example of the organic solvent include alcohols ([0053]). Other examples of the organic solvent include, esters such as ethyl acetate and butyl acetate; glycols such as ethylene glycol, diethylene glycol, ethylene glycol monomethyl ether and diethylene glycol monomethyl ether; ketones such as acetone, methyl ethyl ketone (MEK) and methyl isobutyl ketone; and ethers such as tetrahydrofuran (THF). These organic solvents can be used alone or in combination ([0049]). 
The base microparticle suspension is preferably prepared by dispersing the base microparticles through neutralization of at least some of the anionic groups of the binder resin. More preferably, the base microparticle suspension is prepared without using a surfactant ([0054]). Prior to the aggregation, the solids concentration in the base microparticle suspension may be adjusted by diluting the base microparticle suspension with water, as the case may require. The solids concentration range, for instance is from 1 wt % to 30 wt % or preferably from 5 wt % to 20 wt % ([0060]). Neutralization of the anionic groups has the effect of imparting hydrophilicity to the binder resin itself, which allows for emulsion stabilization ([0054]). The neutralizer may be mixed into the aqueous solvent, or may be mixed with the resin solution. The neutralizer may also be added after the resin solution is mixed with the aqueous solvent ([0056]). Various organic alkalis and inorganic alkalis can be used as the neutralizer, such as sodium hydroxide or potassium hydroxide ([0055]). The charge control resin microparticle suspension can be prepared by mixing water an organic solvent capable of dissolving or swelling the charge control resin, and demulsifying the resulting mixture in a high-speed stirrer ([0079]). 
The base particle suspension and the charge control resin microparticle suspension are mixed together and are stirred or the link in such a manner that the base particles and the charge control resin microparticles come into good contact with each other. The resulting mixture is heated under predetermined conditions to produce the toner base particles, where the charge control resin microparticles are fixed to the surface of the base particles ([0080]).
When non-ionic surfactants were used during the production of the base microparticle, the comparative examples that had surface tensions that measured lower than 45 mN/m exhibited a drop in Tg and showed poor storage stability. Ikami does not teach the initial measurements of the surface tensions of the aqueous solutions, but does teach the surface tensions after adding methyl ethyl ketone (MEK) ([0124]), which dissolves in water and has a vapor pressure equal to or greater than the vapor pressure of water and is known to be able to form an azeotrope with water. It would be expected that the surface tension of the aqueous medium, as measured at 25 C, would have a surface tension higher than 45 mN/m and would be lowered to at least 45 mN/m after adding the organic solvent to the water mixture.	
The average particle size of the microparticles can be determined by dynamic light scattering (laser Doppler) using a particle size analyzer ([0041]). The average particle size of the charge control resin can range from 50 nm to 250 nm ([0079]). The size of the base particles was measured using a Coulter Multisizer III, to an aperture of 100 μm, as the measurement instrument ([0098]). In the preparation of Base Particle Suspension 1, the obtained base particles had a volume average particle size, DV, of 7.1 μm ([0109]).
The toner contains a colorant where a combination of any known colorant can be used, and is mixed at a ratio of 2 to 20 parts by weight relative to 100 parts by weight of the binder resin ([0028]). In the preparation of base particle suspension A, 15 parts of a polyester resin and 15 parts of carbon black #260 were mixed with 70 parts of MEK in a homogenizer. The resulting colorant dispersion was recovered, then 60 parts of the colorant dispersion was mixed with 690 parts of MEK where 153 parts of the polyester and 9 parts of paraffin wax HNP-9 were mixed under stirring to prepare a resin solution ([0105]). Since half of the colorant dispersion was comprised of the colorant, then the content of carbon black in the core particles can be calculated to be: (60 parts colorant dispersion x 0.50) / (60 parts colorant dispersion + 153 parts polyester + 9 parts wax) = 0.135, or 13.5% colorant. Subsequently, the binder resin and the wax (release agent) can also be calculated with respect to the total mass of the core particles: ((colorant dispersion x 0.50) + 153 parts polyester) / 222 total parts = 0.824, or 82.4% polyester binder resin; 9 parts wax / 222 total parts = 0.040, or 4.0% wax release agent.
Upon adhesion of the charge control resin microparticles, Ikami teaches that the toner particles are recovered by filtering the toner base particle suspension obtained in the toner base particle production process, and then washing and drying the toner base particles to a predetermined water content. Drying is performed preferably down to a water content not higher than 1 wt%, and any ordinary drying method may be utilized, such as fluidized bed drying or air stream drying ([0084]). However, Ikami does not teach that the washing step is optional, nor does Ikami teach that it is required.
	Shin teaches a method of preparing a toner that includes preparing latex particles by polymerizing a toner composition including a macromonomer having a hydrophilic group, a hydrophobic group, and at least one reactive functional group; at least one polymerizable monomer; and a wax. Shin teaches that the use of a surfactant requires a washing process, which increases manufacturing costs and generates more wastewater ([0009]). Furthermore, when a conventional emulsification-aggregation method is used, the surfactant cannot be easily removed, which results in various problems due to residual surfactant. Conventional methods also require said washing process, which increases pollution into the environment as well as increases manufacturing costs ([0010]). Shin teaches the preparation of the first latex particles, the preparation of the first agglomerated toner, and the coating of the second latex particles on the first agglomerated toner is performed without using a surfactant, so that washing processes can be minimized. Minimizing the number of washing processes during the manufacturing process also prevents problems such as high sensitivity in high humidity conditions, low frictional charge, reduced dielectric property, and weak toner flow. The storage stability of the toner is also improved without the use of a surfactant ([0075]).
Furthermore, Ikami teaches that the charge control resin microparticle suspension is mixed with the base particle suspension to adhere the charge control resin microparticles to the surface of the base particles ([0080]) and does not teach that the charge control resin microparticle suspension can be sprayed onto the base particles in the base particle suspension. 
Maric teaches a method of applying an additive to the surface of a toner created by emulsion/aggregation technique. Maric further teaches that since emulsion/aggregation polyester toner particles are very hydrophilic, they are susceptible to poor triboelectric charging upon exposure to atmospheric humidity (Col. 1, lines 15-18). One way to remedy this is to reduce the relative humidity (RH) sensitivity of the toner by coating the toner particles with a hydrophobic shell (Col. 1, lines 37-40). The reduction of the relative humidity sensitivity of the toner can be accomplished by applying to the additive to the surface of the toner during a fluidized bed spraying procedure (Col. 1, lines 10-13). The method generally relates to manufacturing a toner particle comprising forming polyester toner particles by emulsion/aggregation, fluidizing the toner particles with a stream of inert gas while spraying the toner particles with a solution containing an additive affecting relative humidity sensitivity. The additive contacts a surface of the toner particles and the additive remains on the surface of the toner particles to form a coating or shell around the toner particles (Col. 3, lines 12-20). This method not only improves RH sensitivity, without causing the toner particles to coalesce (Col. 2, lines 32-35). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have minimized, or even eliminated, the number of washing steps of the toner production process to reduce the manufacturing costs and environmental load of the process and to prevent high to resulting toner from having high sensitivity in high humidity conditions, low frictional charge, reduced dielectric property, and weak toner flow.
Additionally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fluidized bed spraying procedure of Maric to spray the charge control resin microparticles onto the base microparticles of to adhere the charge control resin microparticles onto the surface of the base microparticles of Ikami with a reasonable expectation of improving the relative humidity sensitivity of the toner, without causing the toner particles to coalesce in the process. 
Finally, it would have been obvious to optimize the volume average particle diameter of the charge control resin microparticles, the content of the colorant with respect to the total mass of the base microparticles, and to have chosen alcohols such as ethanol, methanol, n-propanol, and isopropyl alcohol as the substance used to adjust the surface tension of the charge control resin microparticle dispersion to produce encapsulated toners having a good particle size distribution that exhibit excellent storability. See MPEP § 2144.05(II).

Claims 1, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US 7,008,744 B2), in view of Maric et al. (US 7,297,459 B2), and further in view of Ikami et al. (US 2010/0248115 A1).

	Horie teaches an oil-based ink composition that is used in an electrophotographic liquid developer (Col. 4, line 10), where a non-aqueous dispersion medium that is used in the oil-based ink composition is a non-polar insulating solvent and preferably has a dielectric constant of from 1.5 to 20 and a surface tension of from 15 to 60 mN/m at 25 ºC (Abstract; Col. 6, lines 29-33). 
The oil-based ink composition comprises colored resin particles obtained by dispersion polymerization of a monofunctional polymerizable monomer (A) and a macromonomer (M) copolymerizable with the monomer (A) with coloring component fine particles comprising surface-treated coloring agent, which are dispersed in a non-aqueous solvent having a dielectric constant of from 1.5 to 20 and a surface tension of from 15 to 60 mN/m at 25 ºC (Col. 4, lines 24-35). The coloring component fine particle is a particle having a two-layer structure composed of a core layer comprising the coloring component fine particle, which is a seed particle, and a shell layer present outside the core layer. The shell layer insoluble in the non-aqueous solvent is formed by copolymerization of the monomer (A) and the macromonomer (M) (Col. 12, lines 54-60).
Horie further teaches that, in the dispersion step, in order to disperse the coloring component in the state of fine particles and to stabilize the dispersion in the non-aqueous solvent, it is preferred to use a pigment dispersant (Col. 11, lines 10-13). As the pigment dispersant for dispersing the surface-treated coloring component in the state of fine particles in a non-aqueous dispersion medium, conventional pigment dispersant applied to the non-aqueous dispersion are used. Although Horie teaches that surfactants can be used as the pigment dispersant (Col. 11, line 24), in the examples, Horie uses Isopar (a polymeric dispersant) as the pigment dispersant instead (Col. 36, line 6; Col. 37, line 37). Therefore, the dispersion does not contain a surfactant.
Horie does not teach the initial measurements of the surface tensions of the aqueous solutions, but does teach that alcohols, such as methyl ethyl ketone (MEK), can be used together with the organic solvent (Col. 7, lines 36-40). Horie teaches that the colored resin particle dispersion of ink compositions IJ-7 to IJ-20 were each “adjusted” to have a certain viscosity and a surface tension of from 22 to 24 mN/m (Col. 44, lines 40-43). Horie does not teach how each dispersion was adjusted to the desired surface tension, however, in the preparation of dispersion stabilizer P-26, methyl ethyl ketone (MEK) was added to the mixture (Col. 45, line 20). Alcohols, such as MEK, dissolve in water, have a vapor pressure equal to or greater than the vapor pressure of water, and are known to be able to form an azeotrope with water. Therefore, considered with the teachings of Ikami on how MEK was used to lower the surface tension of a dispersion, it would be expected that adding methyl ethyl ketone to the dispersion of the ink composition IJ-21 how Horie lowered (adjusted) the surface tension to 24 mN/m. Since Horie teaches that the surface tension is within the range of a surface tension of from 15 to 60 mN/m when measured at 25 ºC, it would have been possible for the surface tension to have been at 50 mN/m or more being lowered to less than 45 mN/m, after adding the alcohol to the mixture.
Horie also teaches that the resin insoluble in the non-aqueous solvent, which constitutes a shell layer of the colored resin particle for use in the ink composition of the invention, has preferably a glass transition point ranging from 0 to 80° C. or a softening point ranging from 40 to 100° C., and more preferably a glass transition point ranging from 10 to 70° C. or a softening point ranging from 45 to 80° C. The monomer (A) and the macromonomer (M), and if desired, the monomer (B) can be appropriately selected so as to form a polymer exhibiting such thermal properties (Col. 25, lines 17-26). 
Horie then teaches that specific examples of the monofunctional polymerizable monomer (A) include a vinyl ester or allyl ester of an aliphatic carboxylic acid having from 1 to carbon atoms, an alkyl ester, or alky amide having from 1 to 32 carbon atoms, an unsaturated carboxylic acid (such as acrylic acid and methacrylic acid (Col. 13 lines 51-59). Horie is silent to teach monomers that constitute a polyester resin, however, Ikami teaches that even though acrylic resin and methacrylic resins can be used ([0022], polyester resins are superior in that they are transparent, are sufficiently colorless so as not to compromise toner image hue, have good compatibility with the above charge control resin as well as adequate fluidity when heated or under pressure, and can be made into microparticles. Polyester resins are also excellent in terms of charge stability and image quality. As resins on their own, polyester resins exhibit excellent strength and fixing performance ([0025]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used a polyester resin as the resin insoluble in the non-aqueous solvent, which constitutes a shell layer of the colored resin particle for use in the ink composition, in view of improving the charge stability and image quality of the ink composition of Horie.
Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fluidized bed spraying procedure of Maric, as discussed above, to spray the shell dispersion onto the surface of the coloring component fine particles of Horie with a reasonable expectation of improving the relative humidity sensitivity of the coloring component fine particles, without causing the coloring component fine particles to coalesce in the process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.E./Examiner, Art Unit 1737                

/PETER L VAJDA/Primary Examiner, Art Unit 1737    
06/04/2022